Citation Nr: 1433012	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-39 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for hypertension, to include secondary to the service-connected posttraumatic stress disorder (PTSD) or the medications taken for PTSD.

3.  Entitlement to service connection for restless leg syndrome.

4.  Entitlement to an initial compensable evaluation for a right shoulder disability from October 2, 2007 and for an evaluation in excess of 10 percent from October 12, 2010.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.

6.  Whether the reduction from 30 percent to 10 percent, effective March 1, 2012, for the evaluation of the cervical spine disorder was proper.

7.  Entitlement to an initial evaluation in excess of 10 percent from October 2, 2007 to October 11, 2010 for the cervical spine disorder, in excess of 30 percent from October 12, 2010 to March 1, 2012, and in excess of 10 percent from March 1, 2012.

8.  Entitlement to a temporary total disability evaluation pursuant to 38 C.F.R. § 4.30 following cervical spine fusion surgery.

9.  Entitlement to an initial compensable evaluation for PTSD from October 2, 2007 and in excess of 30 percent from April 4, 2012.

10.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury residuals.

11.  Entitlement to a temporary total disability evaluation pursuant to 38 C.F.R. § 4.30 for a right shoulder disability.



REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to July 1998 and from August 2004 to August 2005.  The Veteran is deceased and the appellant is his surviving spouse.  His surviving spouse has been substituted as the appellant in order to process the Veteran's pending claims to completion pursuant to the Veterans Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

This appeal arose before the Board of Veterans' Appeals from rating actions of the Lincoln, Nebraska, Department of Veterans Affairs (VA), Regional Office issued in March 2008, June 2008, June 2011, December 2011, August 2012, February 2013, and April 2013.

The Board remanded the claim for service connection for erectile dysfunction in May 2010, for an increased evaluation for the cervical spine disorder and for entitlement to a total rating pursuant to 38 C.F.R. § 4.30 following the cervical spine fusion in November 2012.  The RO complied with the instructions of these remands; therefore, no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by....the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

In regard to the claim for an increased evaluation for the PTSD, the Board had denied an evaluation in excess of 10 percent prior to April 2012 and an evaluation in excess of 30 percent from April 2012 in November 2012.  He appealed this denial to the United States Court of Appeals for Veterans Claims (CAVC); the parties entered a Joint Motion for Remand in April 2013 that returned this issue to the Board for further consideration.

The issues of entitlement to an increased evaluation for PTSD, an increased evaluation for traumatic brain injury residuals, and for a temporary total evaluation pursuant to 38 C.F.R. § 4.30 for the right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Erectile dysfunction has been etiologically related to the service-connected traumatic brain injury (TBI) residuals.

2.  Hypertension is not related to any event of service, was not present to a compensable degree within one year of the Veteran's separation from service, and is not etiologically related to the service-connected PTSD or to the medications taken for its treatment.

3.  Restless leg syndrome is not related to any event of service.

4.  From October 2, 2007 to October 12, 2010, the Veteran's right shoulder disability was manifested by full range of motion, with no pain or other functional impairment; from October 12, 2010, it was manifested by complaints of pain and some reduction in range of motion.

5.  The Veteran's DDD of the lumbar spine is manifested by some limitation of motion, mild intermittent pain, with no numbness or signs of radiculopathy, and no incapacitating episodes. 

6.  The reduction from 30 to 10 percent, effective March 1, 2012, for the cervical spine disability was proper.

7.  From October 2, 2007 to October 12, 2010, the Veteran's cervical spine disorder was manifested by full range of motion, with no radiation; from October 12, 2010 to March 1, 2012, it was manifested by neck pain and stiffness, ankylosis at C6-7 post-fusion, but without ankylosis of the entire cervical spine, full range of motion with some tenderness at the end-point of motion, and no radiculopathy; from March 1, 2012, it was manifested by complaints of neck pain and some loss of range of motion, but without ankylosis of the entire cervical spine, and a normal sensory examination and no evidence of radiculopathy.

8.  The Veteran underwent a fusion at the C6-7 level in 2007; he filed a claim for a temporary total evaluation for convalescence more than one year after the procedure; moreover, there was no evidence for the need for convalescence following this procedure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.304, 3.310 (2013).

2.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been so incurred and is not etiologically related to or aggravated by the service-connected PTSD or the medications taken for its treatment.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5013, 5103A, 5107 (West 2002 & Supp, 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

3.  Restless leg syndrome was not incurred in or aggravated by service, nor is it etiologically related to the service-connected sleep apnea.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.304, 3.310 (2013).
4.  The criteria for an initial compensable evaluation for the right shoulder disability from October 2, 2007 to October 12. 2010, and in excess of 10 percent from October 12, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, Diagnostic Codes (DC) 5299-5201 (2013).

5.  The criteria for an evaluation in excess of 10 percent for the service-connected DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.7, 4.40, 4.45, 4.59, DC 5243 (2013).

6.  The criteria for the reduction from 30 to 10 percent for the service-connected cervical spine fusion residuals, effective March 1, 2012, were met.  38 U.S.C.A. §§ 5102, 5103, 5103A 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.344(a) & (c) (2013).

7.  The criteria have not been met for an evaluation in excess of 10 percent for the cervical spine fusion residuals from October 2, 2007 to October 12, 2010, or for an evaluation in excess of 30 percent from October 12, 2010 to March 1, 2012.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.7, 4.40, 4.45, 4.59, DC 5243 (2013).

8.  The criteria for a 20 percent evaluation for the cervical spine fusion residuals from March 1, 2012 have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.7, 4.40, 4.45, 4.59, DC 5243 (2013).

9.  The criteria for the assignment of a temporary total rating pursuant to 38 C.F.R. § 4.30 following the cervical spine fusion have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.30 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in October 2007, February and July 2008, June 2010, May and December 2011, February 2012, and February and July 2013.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran had not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded multiple VA examinations during the pendency of his appeals.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

Increased evaluations

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

VA must also analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 , which requires VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202   (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59 ; Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (holding that 38 C.F.R. 4.59  is not limited to arthritis). Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592   (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34   (1999); Hicks v. Brown, 8 Vet. App. 417, 421   (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 ; Johnston v. Brown, 10 Vet. App. 80, 85   (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.  at *11; see 38 C.F.R. § 4.40 . 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as here, entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions, such as hypertension, that are explicitly recognized as chronic pursuant to 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounted to a substantive change in the regulation.  Because the Veteran's claims were received after the change, his claim will be adjudicated under the current version of the regulation.


Factual background and analysis

Service connection claims

Erectile dysfunction

The Veteran had been diagnosed with erectile dysfunction and was receiving treatment.  Therefore, a current disability was present.

The Veteran's service treatment records show no complaints of, treatment for, or diagnoses of erectile dysfunction.  As a result, direct service connection is not warranted.

A December 2011 VA TBI examination noted studies that showed up to 30 percent of mild TBI patients have decreased sex hormones.  The Veteran was service-connected for TBI.

Another VA examination was conducted in June 2013.  After examining the Veteran, the examiner opined that the Veteran's service-connected TBI more likely than not aggravated his erectile dysfunction beyond its natural progression.  It was stated that "I concur and the medical literature supports that TBI can decrease sex hormones leading to ED issues and decreased libido.  The veteran is on testosterone injections to further support the rationale in order to assist the veteran with ED issues.  For the rationale outlined above there is ample evidence to support his claim."

Based on this evidence, the Board finds that entitlement to service connection for erectile dysfunction secondary to the service-connected TBI is warranted.  

Hypertension

The evidence of record clearly indicated that the Veteran had been treated for hypertension since 2010.  Therefore, a current disability was present.

The Veteran's service treatment records show no complaints of, treatment for, or complaints of hypertension.  As a result, direct service connection is not warranted.  Nor is there any indication that hypertension was present to a compensable degree within one year of his August 2005 separation from service.  As a consequence, service connection on a presumptive basis is also not warranted.  

However, the Veteran has argued that his service-connected PTSD or its medications resulted in the development of hypertension.  He was afforded a VA examination in November 2011.  After a thorough examination, the examiner stated as follows:

In my opinion, based on a reasonable degree of medical certainty, the veteran's condition of hypertension was less likely as not, proximately due to, or the result of, or aggravated beyond its natural progression by his service connected condition, posttraumatic stress disorder.  Veteran reports good control of blood pressure since commencing Toprol.  Veteran reports no blood pressure issues until coming back from second deployment: August 2004 to August 2005.  Veteran reports depression, sleep apnea, and hypertension are associated by fact that they all developed after deployment.  He reports no issues with hypertension prior to deployment.  After review of the available records, interview of the veteran and examination of the veteran, no evidence was found to support the claim.

The Veteran's representative submitted an article from CSA ILLUMINA regarding hypertension in relation to PTSD and depression in the US National Comorbidity Survey dated in 2009.  While this article suggests an association between hypertension and PTSD, it did not show that the Veteran's specific complaints were caused or aggravated by his service or his service-connected PTSD.  Such general articles have very little probative weight.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, however, the articles submitted by the appellant are of a general nature and do not contain any information or analysis specific to her case.  As such, the evidence submitted by the appellant is not persuasive as to the etiology of the Veteran's hypertension.  The only probative evidence concerning this issue is found in the report of a November 2011 VA examination.  After a complete examination and review of the record, the examiner found that it was less likely than not that the Veteran's hypertension was related to the service-connected PTSD or to the medications taken for its treatment.  There is no probative evidence of record that contradicts this examiner's conclusion.  
The Board has also carefully considered the statements of the Veteran, the appellant, and her representative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (the etiology of the diagnosed hypertension) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board therefore concludes that entitlement to service connection for hypertension has not been established.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Restless leg syndrome

The Veteran carried a diagnosis of restless leg syndrome.  Therefore, he did have a current disability diagnosed.

The Veteran's service treatment records show no complaints of, treatment for, or diagnoses of restless leg syndrome.  As a result, direct service connection is not warranted.  

However, he asserted that his restless leg syndrome was related to the service-connected sleep apnea.  He was afforded a neurological examination in January 2013.  An examination of his upper and lower extremities was normal, although it was noted that he did have a diagnosis of restless leg syndrome.  He was also noted to have obstructive sleep apnea, which was effectively treated with a CPAP machine.  The examiner stated:

The veteran takes his medication for restless leg syndrome and has been diagnosed with sleep apnea for which he successfully uses CPAP.  Review of medical literature is negative in support of sleep apnea as a cause for restless leg disorder/restless leg syndrome.  In fact, the etiology of RLS is unknown therefore the veteran's restless leg syndrome is less likely as not caused by, aggravated by, or the result of sleep apnea.

After a careful review of the evidence of record, it is found that entitlement to service connection for restless leg syndrome as secondary to the service-connected sleep apnea is not justified.  The only probative evidence of record in this regard is the report of the January 2013 VA examination wherein the examiner provided a negative opinion; there is no evidence contrary to this opinion.  While the Veteran and the appellant have expressed their opinions as to the cause of this disorder, there is no indication that either has the expertise to render such an etiological opinion.  See Kahana, supra.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased evaluations

DDD of the lumbar spine

In August 2012, the RO granted service connection for the Veteran's lumbar spine DDD and assigned the disability an evaluation of 10 percent, effective December 30, 2011.  An October 2011 private treatment note found forward flexion of 62 degrees; extension of 18 degrees; left lateral flexion of 22 degrees; and right lateral flexion to 24 degrees.  

The Veteran was afforded a VA examination in August 2012.  He had been diagnosed with bulging discs and stenosis.  He noted that he had flare-ups two to three times a year when he has sharp pain into the right buttock.  This was related to bending and lifting and would last for only a short period of time.  He had 90 degrees of forward flexion (with pain at 90 degrees); 30 degrees of extension without pain; 30 degrees bilateral flexion (without pain on the right but with pain on the left at 25 degrees); and bilateral rotation to 30 degrees, without pain.  There was no additional limitation of motion after three repetitions.  While he had pain on movement, there was no localized tenderness or pain on palpation.  He displayed no muscle guarding or spasms.  Muscle strength of the lower extremities was normal with no atrophy.  The knee and ankle reflexes were normal and sensation to light touch was normal.  Straight leg raises were normal.  He had mild intermittent pain, but no numbness and no signs or symptoms of radiculopathy.  He had no neurologic abnormalities.  While he did have intervertebral disc syndrome (IVDS) he had had no incapacitating episodes.  MRI testing showed mild degenerative spondylosis and mild retrolisthesis of L3 on L4, L4 on L5 and L5 on S1.

Under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, a 10 percent disability rating is awarded for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a 60 percent rating.  

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  

After a careful review of the evidence of record, it is found that an evaluation in excess of 10 percent for the Veteran's DDD of the lumbar spine is not warranted at any time during the pendency of this appeal.  Initially, while the Veteran was noted to have IVDS, he had had no incapacitating episodes; therefore, a rating in excess of 10 percent for IVDS symptoms is not warranted.  Nor is there any evidence that supports finding entitlement to a rating in excess of 10 percent under the General Rating Formula.  The evidence does not show that at any time during the pendency of this appeal his forward flexion was greater than 30 degrees but not greater than 60 degrees; in fact, he displayed 90 degrees of forward flexion, albeit with some pain at 90 degrees.  His combined range of motion was 240 degrees, showing much less limitation of motion than needed to warrant the assignment of a 20 percent disability rating.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202   (1995).  Further, 38 C.F.R. § 4.45  provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  However, there is no indication that the Veteran had any additional limitation of motion after repeated movement, or that any of the DeLuca factors were present such that a higher rating would be justified.   In fact, there was no evidence at all of any decreased or weakened movement, excess fatigability, or incoordination.  As a consequence, entitlement to an evaluation in excess of 10 percent for the lumbar DDD is not warranted.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Cervical spine, to include whether the reduction was proper

Before the Board addresses the claim for an increased evaluation, it must be first determined whether the reduction from 30 to 10 percent, effective March 1, 2012, was proper.

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594   (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000). 

VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169   (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247   (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277   (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18. 

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In this case, the 30 percent rating for the cervical spine disorder was in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply to this rating. 

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c). 
In determining whether the 30 to 10 percent reduction was warranted, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

In the instant case, the RO had issued a proposal to reduce the 30 evaluation to 10 percent in an October 2011 rating action based on a clear and unmistakable error in the February 2011 rating action that had increased the evaluation to 30 percent.  The increase to 30 percent had been based on the October 2010 VA examination that had showed ankylosis at the C6-7 level following a fusion.  However, the proposal noted that a 30 percent evaluation was only warranted when there was favorable ankylosis of the entire cervical spine.  Because the entire cervical spine was not ankylosed and forward flexion was to 40 degrees (well in excess of 15 degrees or less needed to warrant a 30 percent evaluation), the award of a 30 percent disability evaluation was found to be in error.  The Veteran submitted no evidence to contradict this proposal and the reduction was effectuated by a rating action issued December 2011 (to be effective March 1, 2012).  The Board agrees that the reduction to 10 percent was proper.  The criteria for a 30 percent disability evaluation had clearly not been met and the reduction was justified under the law.

The Board will now turn to the claim for an increased evaluation for the cervical spine disorder (in excess of 10 percent from October 2, 2007 to October 12, 2012; in excess of 30 percent from October 12, 2012 to March 1, 2012; and in excess of 10 percent from March 1, 2012).

An April 2008 private treatment note indicated that the Veteran had sustained an injury to the neck in Iraq when an IED exploded.  About a month before he had undergone a C6-7 fusion.

An August 2008 VA neurological examination noted that the Veteran's neck was "good."  He also had full range of motion.

The Veteran was afforded a VA examination in October 2010.  He stated that between 2005 and 2006, he had had neck pain with tingling into the right arm.  He said that he had had these same complaints in service, but thought they would resolve once he was out of the service and no longer wearing body armor.  He stated that he still had neck pain with stiffness, achiness and reasonable range of motion.  He indicated that his surgery had resolved the radiculopathy into the arm.  He reported no significant flare-ups and only occasionally used over-the-counter anti-inflammatories.  The objective examination revealed that he had some decreased range of motion and stiffness.  His posture was normal, although he did have ankylosis of the C6-7 level.  He had some pain on left and right motion, but there was no evidence of muscle spasm.  His sensory examination was within normal limits.  His muscle strength was normal; in fact, the muscles of the neck were well developed with good symmetry of movement and no deformities.   He had some tenderness to palpation.  Forward flexion was to 40 degrees with tenderness at 30 degrees; extension was to 40 degrees with some tenderness at 30 degrees; lateral bending was to 40 degrees on the left, with tenderness at 35 degrees, and to 35 degrees on the right, with tenderness at 30 degrees; rotation was to 70 degrees on the left (with pain at 60 degrees) and to 75 degrees on the right (with tenderness at 70 degrees).  His cervical spine disorder was not noted to adversely affect his work or daily activities.

Another VA examination was conducted in June 2013.  The Veteran stated that he had an achy pain in the neck most of the time.  Forward flexion was to 30 degrees (45 is normal), with pain at 20 degrees; extension was to 30 degrees (45 is normal), with pain at 20 degrees; bilateral lateral flexion was to 30 degrees (45 is normal), without pain; and bilateral rotation was to 70 degrees (80 is normal), without pain.  There was no additional limitation of motion after repeated movement, but he did have less movement than normal as well as pain on movement.  There was no localized tenderness or pain to palpation, and no guarding or muscle spasms.  Muscle strength was normal with no atrophy.  Deep tendon reflexes at the biceps, triceps and brachioradialis was 1+ bilaterally (hypoactive).  The sensory examination was within normal limits and there was no evidence of radiculopathy.  The examiner specifically commented that the Veteran did not have IVDS of the cervical spine.  Imaging studies showed no degenerative joint disease.  There was no increase in pain, weakness, fatigability or incoordination that could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly.  

The criteria for rating a cervical spine disorder are noted above and will not be repeated here.  The relevant evidence of record does not show that an evaluation in excess of 10 percent from October 2, 2007 to October 12, 2012 was warranted.  This evidence had shown that on examination in August 2008, his neck condition was described as "good" and he had full range of motion.  There was no indication that he had cervical range of motion greater than 15 degrees but not greater than 30 degrees, or combined motion not greater than 170 degrees.  As a consequence, there is no indication that an evaluation in excess of 10 percent was warranted during this time period.

The evidence also does not support a finding of an evaluation in excess of 30 percent from October 12, 2010 to March 1, 2012.  A 40 percent evaluation requires the presence of unfavorable ankylosis of the entire cervical spine.  The examination conducted in October 2010 clearly demonstrated that the Veteran had significant range of motion, although he did have some tenderness on movement.  Given that the Veteran had range of motion in the cervical spine, it simply cannot be found that he had unfavorable ankylosis of the entire cervical spine.  Therefore, an evaluation in excess of 30 percent during this time frame cannot be awarded.

Finally, the evidence does support a finding of entitlement to a rating of 20 percent from March 1, 2012.  The VA examination clearly showed that he had forward flexion greater than 15 degrees but not greater than 30 degrees, thus satisfying the requirement for the assignment of a 20 percent disability evaluation.  

In reaching the decisions concerning an evaluation in excess of 10 percent from October 2, 2007 to October 12, 2010 and in excess of 30 percent from October 12, 2010 to March 1, 2012, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   However, after reviewing all the evidence of record and after resolving all reasonable doubt in the Veteran's favor, it is found entitlement to an evaluation of 20 percent from March 1, 2012 is warranted.

Entitlement to benefits pursuant to 38 C.F.R. § 4.30 following cervical spine fusion

The provisions of 38 C.F.R. § 4.30, pertaining to temporary total evaluations based upon convalescence, provide that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted.  Total ratings will be assigned under this section only for treatment of a service-connected disability.  This includes: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); and (3) Immobilization by cast, without surgery, of one major joint or more. Id.
The Veteran underwent a cervical spine fusion on October 31, 2007.  He filed a claim for benefits pursuant to 38 C.F.R. § 4.30 in February 2011, over three years after the procedure.  The hospital records indicate that he had had no complications during or after the surgery, and was discharged from the hospital that same day.  There was no suggestion that he required a month of convalescence (in fact, sick leave records received at a later date show that he took less than two weeks off from work).  He did not have any severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  Therefore, the facts of the case do not support a finding of entitlement to benefits pursuant to 38 C.F.R. § 4.30.  Finally, the Board does note that this claim was received over three after the Veteran underwent the fusion, not within one year of the procedure.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Right shoulder

The Veteran was assigned a noncompensable evaluation for his right shoulder disability from October 2, 2007 and a 10 percent evaluation from October 12, 2010.  The evidence indicated that he was right-handed.  

A VA examination was performed in December 2007.  The Veteran stated that he had had two prior dislocations of the shoulder joint (1989 and 1995); there had been no recurrence since 1995.  He commented that the condition was stable and that he had full use of the right shoulder.  Forward flexion was 180 degrees; abduction was to 180 degrees; and internal and external rotation were both to 90 degrees (these were noted to be normal ranges of motion).  Repeated motion did not cause pain, fatigue, weakness, incoordination, or lack of endurance.

The Veteran was reexamined in October 2010.  He said that he had last dislocated this shoulder in 2007.  He had not undergone any surgeries or arthroscopies, but had had physical therapy and injections.  He described some decrease in range of motion, with pain on motion and some weakness.  He noted some catching and discomfort on range of motion.  There was no subluxation.  He stated that repeated and overhead use would cause flare-ups, which occurred monthly and that would last several hours to one to two days.  He would treat with over-the-counter medications, ice and heat.  He indicated that he not lost any time from work.  There was no evidence of malunion, deformity, ankylosis or nonfibrous union.  There was no evidence of a false or flail joint.  Forward flexion was to 180 degrees with tenderness at 170 degrees; abduction was 180 degrees with tenderness at 165 degrees; external rotation was to 80 degrees with tenderness at 70 degrees; and internal rotation was to 90 degrees with tenderness at 85 degrees.  Movement caused some increase in pain but no other DeLuca signs (weakness, fatigability, incoordination, lack of endurance).  

Another VA examination was conducted in June 2013.  The Veteran had undergone surgery for a rotator cuff tear.  He said that his shoulder symptoms would flare with activities above the shoulder level.  Forward flexion was to 160 degrees, with pain at 150 degrees; abduction was to 140 degrees, with pain at 130 degrees.  After three repetitions, forward flexion was to 160 degrees and abduction was to 140 degrees.  He did have less movement than normal and pain on motion.  There was no pain to palpation or localized tenderness.  There was no guarding and muscle strength on flexion and abduction was normal.  All tests for rotator cuff conditions were negative.  He had had infrequent episodes of dislocation, but the crank apprehension and relocation tests were negative.  He had undergone a right clavicle resection, but there was no tenderness on palpation of the AC joint.  No arthritis was found.  This condition did not impact his ability to work.  There was no pain, weakness, fatigability or incoordination that could significantly limit functional ability during flare-ups or when the shoulder was used repeatedly.

This disorder has been rated by analogy to DC 5201.  There is no indication that a compensable evaluation was warranted from October 7, 2007 to October 12, 2010.  The relevant evidence, which consisted of the December 2007 VA examination, was completely normal.  His range of motion was full and pain free and there was no evidence of fatigue, weakness, incoordination or lack of endurance.  As a consequence, there is no evidence that would support a compensable rating at that time.  

There is also no indication that an evaluation in excess of 10 percent is justified since October 12, 2010.  A 20 percent evaluation requires that motion of the arm be limited to movement to the shoulder level.  The evidence indicates that, at its worst, forward flexion was limited to 160 degrees, while abduction was limited to 140 degrees.  This amount of motion does not warrant the assignment of a 20 percent evaluation under DC 5201.  The Board has considered other potentially applicable DCs; however, there is no evidence of nonunion with loose movement; dislocation of the clavicle or scapula; infrequent dislocation, with guarding of movement only at the shoulder level, or any ankylosis (DCs 5200, 5202, 5203).

It is therefore concluded that a compensable evaluation from October 7, 2007 to October 10, 2010 and in excess of 10 percent thereafter is not warranted by the evidence of record.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Extraschedular consideration

The Board has also considered the potential application of various other provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and is therefore found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary of Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbar spine DDD, cervical spine fusion residuals and the right shoulder disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

A review of the record indicated that the Veteran was employed at the time of his death and during the pendency of his appeal.  Therefore, a claim for employability cannot be inferred from the record and the Veteran had never expressly raised such a claim.  Therefore, the provisions of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), which held that a request for a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation, is not for application.


ORDER

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for restless leg syndrome is denied.

Entitlement to an initial evaluation in excess of 10 percent for DDD of the lumbar spine is denied.

The reduction from 30 to 10 percent, effective March 1, 2012, for the residuals of a cervical spine fusion was proper.

Entitlement to an evaluation in excess of 10 percent from October 2, 2007 to October 10, 2010 and in excess of 30 percent from October 10, 2010 for the cervical spine fusion residuals is denied.

Entitlement to an evaluation of 20 percent for the residuals of a cervical spine fusion, effective March 1, 2012 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to benefits pursuant to 38 C.F.R. § 4.30 following a cervical spine fusion is denied.

Entitlement to a compensable evaluation from October 2, 2007 and in excess of 10 percent for a right shoulder disability is denied.


REMAND

In February 2013, the RO denied a claim for benefits pursuant to 38 C.F.R. § 4.30 following the Veteran's right shoulder surgery.  The Veteran disagreed with the denial in March 2013.  In April 2013, the RO denied a claim for an increased rating for the service-connected TBI residuals.  The Veteran disagreed with the denial that same month.  Because the appellant has been substituted for the Veteran in order to pursue these claims to completion, she is owed a statement of the case as to both of these claims.  See Manlincon v. Derwinski, 12 Vet. App. 238 (1999).

The claim for an increased evaluation for the service-connected PTSD, evaluated as 10 percent disabling from October 2, 2007 and as 30 percent disabling from April 4, 2012 was the subject of an April 2013 Joint Motion for Remand (JMR) and is again before the Board.  The JMR noted that the Board had failed discuss how the Veteran's diagnosed depression factored into his PTSD disability.  It was stated that, while the Board noted in its November 2012 decision that it must look beyond the symptoms listed in the general rating criteria for mental disorders in determining the appropriate rating and must consider the frequency, severity and duration of the psychiatric symptoms as well as the impact that the disability has upon the Veteran's occupation and social functioning, the Board had failed to consider evidence that the Veteran suffered from severe depression that could either be symptomatic of his PTSD or be a separate and distinct disorder that could be separately service-connected.  Whether or not the Veteran suffered from depression as part and parcel of the already service-connected PTSD or whether or not depression was a separate, distinct disorder are medical questions that require an opinion from a psychiatric professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a statement of the case concerning the issues of benefits pursuant to 38 C.F.R. § 4.30 following the Veteran's right shoulder surgery and an increased rating for the service-connected TBI residuals.  Advise the appellant that in order to perfect the appeal of these claims to the Board, she must submit a timely substantive appeal.  If the claims are perfected, they should be returned to the Board for further appellate consideration.

2.  Refer the claims folder to a psychologist/psychiatrist (or other qualified professional) for an opinion as to whether the Veteran suffered from depression that was part and parcel and inseparable from the service-connected PTSD or whether he had depression that was a separate and distinct disorder.  If the depression is part of the service-connected PTSD, the examiner must discuss how that depression affected his overall psychiatric condition.  The examiner must review the entire claims folder, to include this remand, and such a review must be documented for inclusion in the report.  A complete rationale for all opinions expressed must be provided.  If a rationale cannot be made without resort to mere speculation, this must also be fully explained.

3.  Once the above opinion has been provided, the claims for increased evaluations for the service-connected PTSD must be readjudicated.  If any part of the benefit sought remains denied, the appellant and her representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


